Citation Nr: 0603517	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.

2.  Entitlement to service connection for peripheral vascular 
disease.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for residuals of a 
cerebrovascular accident.
  	 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967, and from November 1970 to July 1983.

A June 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
determined that new and material evidence had not been 
received to reopen the claim for service connection for 
arthritis of multiple joints.  The rating decision also 
denied entitlement to service connection for peripheral 
vascular disease (PVD).  The veteran appealed the June 2001 
rating decision to the Board of Veterans' Appeals (Board).  
He testified before the undersigned as to those two issues at 
a hearing held in June 2005.

In a December 2004 rating decision, the RO denied entitlement 
to service connection for heart disease and for residuals of 
a cerebrovascular accident (CVA).  By means of a VA Form 9 
submitted in August 2005, the veteran perfected his appeal of 
those two issues.  He has not requested an additional Board 
hearing.

In October 2000 and June 2004 statements, the veteran claimed 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed at a VA 
medical center in September 2000.  The RO has yet to 
adjudicate that claim in a rating decision.  In March 2005, 
the RO erroneously informed the veteran that the above issue 
was already under appeal.  At the veteran's June 2005 
hearing, the undersigned explained that the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed at a VA 
medical facility in September 2000 was not currently 
developed for appellate review.  In an August 2005 
supplemental statement of the case, the RO again erroneously 
indicated that the above issue was developed for appellate 
review.

The veteran's claim for service connection for peripheral 
vascular disease does not encompass the raised and separate 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  Inasmuch as the RO has yet to issue a rating 
decision addressing the veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for disability 
resulting from surgery performed at a VA medical facility in 
September 2000, the matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A February 1984 rating decision denied entitlement to 
service connection for arthritis, including Reiter's 
syndrome; the veteran did not appeal this decision.

2.  Unappealed rating decisions of September 1999 and October 
1999 continued the denial of service connection for arthritis 
of multiple joints.

3.  The evidence added to the record since the October 1999 
rating decision is duplicative or cumulative of evidence 
previously of record, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The veteran's peripheral vascular disease did not 
originate in service or until many years thereafter, and is 
not otherwise related to service. 

5.  The veteran's heart disease did not originate in service 
or until many years thereafter, and is not otherwise related 
to service. 

6.  The veteran did not experience a cerebrovascular accident 
in service or within one year of his discharge therefrom, and 
any cerebrovascular accident with associated residuals is not 
otherwise related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
arthritis of multiple joints.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  Peripheral vascular disease was not incurred in or 
aggravated by active service, nor may it be presumed, on any 
basis, to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

3.  The veteran does not have heart disease which is the 
result of a disease or injury incurred in or aggravated 
during his active duty service, nor may it be presumed, on 
any basis, to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309.

4.  The veteran does not have residuals of a cerebrovascular 
accident which are the result of disease or injury incurred 
in or aggravated during his active duty service, nor may they 
be presumed, on any basis, to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in February 2001 
and May 2004 fulfilled the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  The 
Board notes that the veteran contends that the residuals of a 
CVA are secondary to his heart disease, and that he has not 
been advised as to the information and evidence necessary to 
substantiate a secondary service connection claim.  Inasmuch, 
however, as service connection is not warranted for heart 
disease (as discussed at a later point below), the veteran is 
not entitled to 38 U.S.C.A. § 5103(a) notice as to his theory 
of secondary service connection.  See VAOPGCPREC 5-2004, 69 
Fed. Reg. 59,989 (2004).

The Board also notes that in April 2005 additional service 
medical records were received, and that following the 
veteran's June 2005 hearing, the report of a May 2005 VA 
examination was added to the record.  The service medical 
records and examination report were considered by the RO in 
an August 2005 supplemental statement of the case before the 
case was transferred to the Board.

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain, 
including from the VA medical facilities located in Mather, 
California; Palo Alto, California; Sacramento, California, 
Spokane, Washington; and Tacoma, Washington.  The veteran was 
repeatedly invited to authorize VA to obtain additional 
records, and he was provided with a copy of his claims files 
in October 2002.  In June 2004, he indicated that all of his 
treatment was through VA medical facilities, and at his June 
2005 hearing he testified that all pertinent VA records have 
been obtained.  

The Board notes that his service medical records for his 
second period of service are incomplete.  A notation in a May 
1983 service record indicates that records were lost while he 
was still in service.  In January 1984, the National 
Personnel Records Center (NPRC) forwarded his available 
service medical records.  The veteran was requested to submit 
any such records in his possession, most recently in February 
2001; he has informed VA that he is not in possession of any 
additional records.  In May 2001, the NPRC indicated that no 
additional service medical records for the veteran were 
available.  In May 2004, the NPRC reported that no Surgeon 
General's Office extracts relating to the veteran existed.  
In April 2005, the NPRC forwarded recently discovered 
additional records for the veteran.

The veteran contends that he was treated for peripheral 
vascular and heart diseases at the U.S. military hospital in 
Frankfurt, Germany in October 1973, and in 1980 or 1981 at 
another U.S. military facility in Germany he has variously 
identified as "Fulda," "Vielsich," and "Bilsak."  The 
NPRC in October 2004 reported that no records for the veteran 
from the Frankfurt facility were available for 1973.  At his 
June 2005 hearing the veteran confirmed that he learned from 
the Frankfurt facility that no records for him were 
available.  He indicated that he did not try to contact the 
second U.S. military facility, but in any event, they would 
not have any pertinent records.  The veteran also testified 
that while he served in the Reserves and National Guard, he 
learned that neither organization had his service medical 
records.  He also indicated that the facility at which he was 
discharged did not have his records.

In light of the above, the Board finds that further efforts 
to obtain any additional service medical records for the 
veteran would be futile.  The NPRC has provided all records 
for the veteran in its possession, the Frankfurt facility and 
the veteran's Reserve and National Guard units have 
apparently indicated that no records for him are available, 
and the appellant has indicated that the other military base 
in Germany (none of the names for which he provided 
correspond to any current military base) would not have any 
records for him.  

The Board is unaware of any other source of service medical 
records for the veteran.  The Board accordingly finds that 
VA's duty to assist him in obtaining service medical records 
or alternative sources for such records has been fulfilled.  
The Board notes that the veteran was made aware of VA's 
efforts to obtain his service records in the August 2005 
statement of the case and August 2005 supplemental statement 
of the case.

Although the veteran, at his June 2005 hearing, identified 
three service comrades he believed could provide information 
supportive of his claim, he essentially indicated that he had 
no contact information for them.  Without knowing their 
locations, VA is not in a position to assist the veteran in 
obtaining any evidence from those individuals.

The Board accordingly finds that VA's duty to assist the 
veteran in obtaining evidence in connection with his claims 
has been fulfilled.

While the veteran was examined by VA in connection with his 
PVD claim, he has not been afforded a VA examination in 
connection with his claims for service connection for heart 
disease or residuals of a cerebrovascular accident.  As will 
be explained in further detail below, however, there is no 
competent evidence of heart disease (or myocardial 
infarctions in particular), or a CVA, in-service, or until 
many years thereafter.  The Board finds the veteran's 
statements to the contrary to lack credibility.  In an April 
2004 statement, Dr. R. Hill reports that the veteran 
experienced myocardial infarctions in service, but makes 
clear that he based his understanding solely on the history 
provided by the appellant.  See generally LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Given that the medical evidence 
on file does not support his account of experiencing 
myocardial infarctions in service, scheduling a VA 
examination in connection with his claims would serve no 
useful purpose.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (medical opinion based on an inaccurate factual 
premise is not probative).  

The Board also notes that at the veteran's June 2005 hearing, 
his representative argued that the May 2005 VA examination, 
as to the arthritis claim, was inadequate.  As will be 
explained below, new and material evidence has not been 
received to reopen the claim for service connection for 
arthritis.  Unless and until the claim is reopened, the 
veteran is not entitled to a VA examination.  38 U.S.C.A. 
§ 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

With respect to his arthritis and PVD claims, the veteran did 
not receive any VCAA notice prior to the June 2001 rating 
decision.  As already noted, however, he was advised of the 
information and evidence necessary to substantiate the 
claims, as well as the respective responsibilities of he and 
VA in obtaining evidence, in February 2001 VA correspondence.  
The June 2001 rating decision and June 2002 statement of the 
case explained the basis for the denial of his claims.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the June 2001 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the veteran following the notice to 
respond, the Board finds that any error in the timing of the 
notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis, brain hemorrhage, or 
cardiovascular-renal disease during service may be presumed 
if manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown , 7 
Vet. App. 439, 448 (1995) (en banc).

I.  Arthritis of multiple joints (including Reiter's 
syndrome)

The VCAA left intact the requirement that a claimant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may proceed to evaluate the merits of that 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If new and material evidence is not 
offered the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

The claim in this case was received in October 2000, and 
hence, the applicable law for this claim, 38 C.F.R. 
§ 3.156(a) (2001), provides that evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, service connection for arthritis of multiple 
joints (including Reiter's syndrome) was denied in a February 
1984 rating decision.  Rating decisions of September and 
October 1999 confirmed and continued the denial of service 
connection for arthritis of multiple joints.  The veteran was 
notified of the above rating actions and of his appellate 
rights with respect thereto, but did not appeal.  
Consequently, service connection for arthritis of multiple 
joints may be considered on the merits only if new and 
material evidence has been received since the time of the 
October 1999 adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

The evidence previously considered at the time of the October 
1999 rating decision includes service medical records showing 
that the veteran reported a history of swollen or painful 
joints when he first entered service in 1965.  He also 
reported a childhood history of polio-related paralysis.  The 
service records for 1965 to 1967, including the discharge 
examination report, are silent for any reference to 
arthritis, but note that he reported breaking his right elbow 
before service, and his jaw in September 1966.  The records 
also show treatment for prostatitis and urethritis.

Service medical records for 1970 to 1983 include an April 
1981 Dental Patient Medical History Questionnaire on which he 
denied being under the recent care of a physician.  An April 
1982 health screening entry records a diagnosis of 
"arthritis," without further elaboration.  A May 1983 entry 
notes that his medical records were lost, but that he had a 
"P-3" profile for his right leg.  

The 1983 discharge examiner made a notation of Reiter's 
syndrome by history, indicating that the veteran reported 
being diagnosed with migratory arthralgia since 1977.  The 
veteran reported fracturing his right arm, right hand and 
left wrist, and reported past/current complaints of swollen 
or painful joints; and arthritis, rheumatism, or bursitis.

The evidence on file in October 1999 also included service 
dental records showing that the veteran in December 1977 
reported pain and swelling in the left condyle; he was 
examined by an oral surgeon in January 1978, who diagnosed 
traumatic arthritis due to a bruised joint.

Following service, the veteran established entitlement to 
service connection for residuals of a jaw fracture, and for 
low back disability.

On file at the time of the October 1999 rating decision were 
VA medical records for January 1970 to April 1999.  A 
hospital report for January 1970 notes that reported injuring 
his right knee in service, with a subsequent injury outside 
of service in January 1970.  While hospitalized, he underwent 
a right knee arthrotomy with medial meniscectomy and repair 
of the medial collateral ligament.  

In September 1984 he reported that he was diagnosed with 
Reiter's syndrome in 1976 based on right elbow and ankle 
pain.  A clinician noted that the veteran's reported lower 
back pain could represent degenerative disc disease, or 
possibly inflammatory arthritis; X-ray studies showed minimal 
degenerative changes in the lower back, but normal sacroiliac 
joints.  In March 1999 the veteran was noted to have 
degenerative joint disease in the knees.

The evidence previously considered also included the 
veteran's VA Form 21-526 received in August 1983, on which he 
sought service connection for Reiter's syndrome/arthritis.  
He indicated that he was treated from 1977 to 1983 for the 
disorder in service.  He did not list any civilian physicians 
who had treated him before, during, or after service.

The evidence on file at the time of the October 1999 rating 
decision lastly included the report of an October 1983 VA 
examination, along with an addendum to that report.  He 
reported being diagnosed in service with Reiter's syndrome or 
Reiter's arthritis based on an initial complaint in 1978, and 
indicated that he was experiencing migratory joint pain 
symptoms.  Physical examination showed no obvious joint 
deformities.  The examiner concluded that the veteran's right 
elbow complaints represented olecranon bursitis.  The 
examiner diagnosed questionable Reiter's syndrome, but 
concluded that based on the examination findings, it was 
highly doubtful that any evidence of chronic arthritis 
existed.  The examiner stated that the veteran might have a 
quiescent palindromic rheumatism.  The addendum reflects that 
X-ray studies for the examination were negative for arthritis 
or for sacroiliac joint abnormalities, and that there was no 
evidence of arthritis suggested by the veteran's 
sedimentation rate.

Pertinent evidence added to the record since the October 1999 
rating decision includes service medical records received in 
April 2005.  The added evidence also includes VA treatment 
reports for May 1986 to April 2005, and private medical 
records for January 2004 to January 2005.  The evidence added 
to the record also includes the reports of January 2001 and 
May 2005 VA examinations.  The evidence added to the record 
lastly includes several statements by the veteran, as well as 
the transcript of his June 2005 Board hearing.

The service medical records received in April 2005 contain 
some entries not previously considered, namely the report of 
a September 1968 Army National Guard enlistment examination 
which is silent for any abnormalities; the report of the 
veteran's October 1970 entrance examination which is silent 
for any pertinent abnormalities; an October 1973 Statement of 
Medical Examination and Duty Status showing that he was 
admitted in October 1973 to a military hospital for possible 
fractures of the skull, facial bones, and mandible; and an 
April 1982 Dental Patient Medical History Questionnaire, 
which records that he denied being under the recent care of a 
physician.  Notably, however, none of the newly received 
service records make reference to any complaints, finding or 
diagnosis of arthritis or arthralgia.  The Board consequently 
concludes that, while new, the above records are not 
material, and that the records therefore are not, when 
considered either alone or in connection with the evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.

VA treatment records show that X-ray studies through the 
years demonstrated the absence of arthritis in the hips, 
feet, hands, elbows, or shoulders.  X-ray studies after 1993 
showed degenerative changes in the lumbar spine and right 
knee, and, in 2004, the cervical spine.  An August 1996 entry 
notes a history of pain in the hands, knees, and left elbow 
the veteran reported had been diagnosed as arthritis; the 
entry diagnosed arthritis by history.  In January 2001, he 
complained of neck and low back pain, which his clinicians 
suspected represented degenerative joint disease.  In January 
2005 he presented with right elbow complaints; diagnostic 
studies were negative, and his diagnoses included chronic 
arthralgia.  

While certainly new, the Board finds that the VA treatment 
records are not material.  As to the hips, feet, hands, 
elbows, and shoulders, the records continue to show that the 
veteran does not have any arthritis affecting those joints.  
Evidence of right knee arthritis was previously considered in 
October 1999, and the records do not address the etiology of 
the arthritis.  Moreover, while the records show that the 
veteran now has cervical spine arthritis, the records first 
show that disorder more than 10 years after service, and do 
not address the etiology of the arthritis.  In addition, 
while he reported in August 1996 that he had been diagnosed 
with arthritis, the entry only diagnosed arthritis by 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply unenhanced information recorded by 
a medical examiner does not constitute competent medical 
evidence).  Lastly, the records showing the diagnosis of 
chronic arthralgia in January 2005 in connection with right 
elbow complaints neither identify an underlying pathology for 
the arthralgia, nor address the etiology of any arthralgia.

In short, the VA treatment records show that the veteran does 
not have arthritis in several of the joints on which he has 
based his claim, and otherwise do not suggest that any 
arthritis or arthralgia shown in other claimed joints is 
related in any manner to service.  The VA treatment records 
therefore are not, when considered either alone or in 
connection with the evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The private medical records document the veteran's report of 
a history of degenerative joint disease.  Diagnostic studies 
show degenerative joint disease of the cervical spine.  None 
of the private medical records, however, suggest that any 
cervical spine arthritis is related to service.  The Board 
therefore concludes that, while new, the above records are 
not material.  The records therefore are not, when considered 
either alone or in connection with the evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

The January 2001 VA examination included X-ray studies 
showing degenerative changes in the lumbar spine, with no 
abnormalities of the sacroiliac joints.  The May 2005 
examiner explained that there was no indication in the 
records of the triad that herald Reiter's syndrome, namely 
iritis, urethritis and arthritis.  The examiner concluded 
that the veteran did not have Reiter's syndrome, and 
explained that his complaints of migratory arthritis might be 
related to his childhood history of polio.  X-ray studies of 
the ankles, hands, wrists, feet, and shoulders were negative 
for pertinent abnormalities.  X-ray studies of the elbow were 
negative for findings suggestive of Reiter's syndrome.  X-ray 
studies of the knees showed no soft tissue calcification, but 
did show mild degenerative changes of the right knee.  X-ray 
studies of the lumbar spine showed degenerative changes, but 
none consistent with Reiter's syndrome.  The sacroiliac 
joints demonstrated abnormalities compatible with either 
Reiter's syndrome or ankylosing spondylitis.

In a subsequent May 2005 dictation, the examiner reported 
that the veteran's blood studies were normal, including 
antinuclear bodies and the rheumatoid factor.  The examiner 
concluded that there was no evidence of migratory arthritis 
shown in the laboratory results or on the X-ray studies of 
the particular joints claimed by the veteran.  She noted that 
physical examination disclosed the absence of iritis or 
urethritis, and again concluded that the veteran did not have 
Reiter's syndrome.

The January 2001 and May 2005 examination reports, while 
clearly new, are not material.  In this regard, the January 
2001 examination revealed lumbar spine changes for which 
service connection is already in effect, and normal 
sacroiliac joints.  The May 2005 examination revealed 
abnormalities in the sacroiliac joints which the radiologist 
believed represented Reiter's syndrome versus another 
disorder.  Notably, however, even assuming that the findings 
represented Reiter's syndrome, the X-ray findings show 
changes in the sacroiliac joints more than 20 years after 
service, and do not address the etiology of the sacroiliac 
abnormalities.  Moreover, the May 2005 report in particular 
noted the absence of arthritis in any joint claimed by the 
veteran, and the examiner further concluded that Reiter's 
syndrome was not present.  In short, the January 2001 and May 
2005 examination reports either show the absence of any 
arthritis or Reiter's syndrome in joints claimed by the 
veteran, or do not address the etiology of any degenerative 
changes demonstrated on examination.  The January 2001 and 
May 2005 examination reports consequently are new, but not 
material, and are not, when considered either alone or in 
connection with the evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

In his statements and testimony, the veteran states that he 
has arthritis affecting his shoulders, hands, knees, ankles, 
feet, neck, and elbow.  He indicates that he was treated 
frequently for arthritis in service from 1976 to 1980.  At 
his hearing he testified that he was told in service that he 
had rheumatoid arthritis, and that a physician after service 
told him that arthritis was present in every joint.  The 
Board points out, however, that as there is no indication 
that the veteran is qualified through education, training or 
experience to offer a medical opinion. Hence, his assertions 
and testimony concerning medical diagnosis or causation do 
not constitute competent medical evidence with which to 
reopen his claim.  See Moray v. Brown,  5 Vet. App. 211, 214 
(1993).  In addition, while he contends that physicians in 
service and thereafter have diagnosed him with arthritis, his 
account of what his physicians purportedly said, filtered as 
it is through the sensibilities of a layperson, do not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, his statements and 
testimony are not, either alone or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of the 
claim.

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claim of 
entitlement to service connection for arthritis of multiple 
joints is not reopened.  The benefit sought on appeal is 
denied.  38 C.F.R. § 3.156(a).

II.  Peripheral vascular disease

Factual background

Service medical records for both periods of service are 
silent for any complaints, finding or diagnosis of peripheral 
vascular disease.  In April 1981 and April 1982 Dental 
Patient Medical History Questionnaires, the veteran denied 
any period of hospitalization over the prior 5 years, and 
denied being under the recent care of a physician.  A May 
1983 entry notes that he carried a "P-3" profile for his 
right leg from a right knee injury.  At his final discharge 
examination, physical examination of the vascular system was 
normal, and he denied any current or past leg cramps.

VA medical records for January 1970 to April 2005 show that 
in September 1984 he complained of occasional right leg 
numbness with prolonged sitting.  In December 1993 he 
reported the recent onset of right hip pain.  His femoral 
pulses were absent, and X-ray studies showed calcification of 
the abdominal aorta; he was diagnosed with aortofemoral 
disease.  

When evaluated in April 1994, he reported a history of right 
leg pain for the past 20 years, with worsening claudication 
over the prior 18 months.  In April 1994, he underwent a 
right iliac artery angioplasty with stent placement for iliac 
stenosis.  In March 1999, he was noted to have hyperlipidemia 
and increased blood pressure.  He was admitted in September 
2000 for an aorto bifemoral bypass graft to alleviate his 
aortoocclusive disease. 

Private medical records for January 2004 to January 2005 
mention that he has atherosclerotic PVD.

In October 2000, the veteran filed a claim for service 
connection for PVD of the lower extremities, contending that 
the condition was recorded in his service medical records.  
In later statements he contends that he was treated for 
vascular problems from 1976 to 1980.

The veteran attended a VA examination in January 2001.  The 
examiner reviewed the service medical records, but noted that 
they did not suggest any diagnosis of PVD, or any chief 
complaints possibly attributable to early, symptomatic PVD.  
Following physical examination, the examiner diagnosed 
atherosclerotic PVD status post right common iliac stent and 
aortoiliac bifemoral bypass graft.  The examiner concluded 
that the PVD was originally diagnosed in 1994, and that there 
was no evidence of symptomatic complaints in service or 
within a year of his discharge therefrom.

At a May 2005 VA examination the examiner noted that the 
veteran had a history of occlusive PVD.  In an addendum, the 
examiner concluded that the veteran's history of smoking and 
hyperlipidemia was the direct cause of the PVD.

At his June 2005 hearing before the undersigned, the veteran 
testified that he has had PVD since the 1970s. 

Analysis

Although the veteran contends that he was treated for PVD in 
service, the service medical records are silent for any 
complaints, finding or diagnosis of PVD.  While he contends 
that those service medical records which are missing would 
show treatment for a number of years for PVD, he reported on 
1981 and 1982 dental questionnaires that he had not been 
under the care of a physician recently.  In addition, he did 
not report any history of PVD when examined for discharge, 
and the examiner did not note any vascular abnormalities at 
the time.  

It is reasonable to expect that the veteran, if he had 
received treatment for PVD until at least 1980 as claimed, 
that he would have acknowledged being under the care of a 
physician on the questionnaires.  Certainly, he would have 
reported his PVD history to the discharge examiner.  The 
absence of such contemporaneously reported in-service 
complaints render current statements and testimony as to in-
service treatment for PVD suspect.  

Moreover, there is no postservice medical evidence of PVD 
until 1993, and no medical opinion linking his PVD to 
service.  The only medical opinions addressing the etiology 
of the PVD are against the claim.  The January 2001 examiner 
concluded that there was no evidence of PVD in service or for 
more than a year after service, and the May 2005 examiner 
essentially concluded that the PVD was not related to 
service.

The only evidence supportive of the claim consists of the 
statements and testimony of the veteran.  As a layperson, 
however, his statements and testimony as to medical diagnosis 
or causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

In sum, there is no competent evidence of PVD in service or 
until several years after service, and there is no competent 
evidence linking PVD to service.  As the preponderance of the 
evidence is against the claim, the claim of entitlement to 
service connection for PVD is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



III.  Heart disability

Factual background

Service medical records for both periods of service are 
silent for any reference to heart disease, including 
myocardial infarction.  In April 1981 and April 1982 Dental 
Patient Medical History Questionnaires, the veteran indicated 
that he had not been told by a physician that he had heart 
trouble.  He denied any period of hospitalization over the 
prior 5 years.  At his discharge examination for the second 
period of service, physical examination of the heart was 
normal.  He denied any heart trouble, high blood pressure, or 
pain or pressure in his chest. 

VA medical records on file for the period from January 1970 
to April 2005 include a January 1970 hospital report 
indicating that examination of his heart was normal.  An 
electrocardiogram (EKG) study in January 1994 showed findings 
suggestive of an old myocardial infarction.  In April 1994, 
he was evaluated for PVD, at which time no cardiovascular 
abnormalities were identified.  The veteran denied any 
history of myocardial infarction.  EKG studies that month 
nevertheless showed evidence of an inferior infarct of 
undetermined age.  

Entries for January and February 1999 show that he denied any 
history of heart trouble, myocardial infarction, or 
hypertension.  An October 1998 entry notes that he did not 
have any angina or coronary insufficiency.  When hospitalized 
in September 2000, no identified abnormalities were present 
on cardiovascular examination, and he denied any history of 
myocardial infarction or chest pain; his EKGs were silent for 
any mention of abnormalities suggesting a past myocardial 
infarction.  EKGs in 2001 showed a right bundle branch block.  
In December 2003 he complained of chest pain, but did not 
report a history of a myocardial infarction.

At an October 1983 VA examination of the veteran, examination 
of the heart was normal.  When examined in January 2001, he 
was diagnosed with atherosclerotic PVD.

On file are private medical records for the period from 
January 2004 to January 2005.  The records show that he was 
admitted in January 2004 for an acute myocardial infarction 
with an episode of ventricular tachycardia, heart block, and 
hypotension.  EKG studies were consistent with a myocardial 
infarction.  Chest X-ray studies showed mild cardiomegaly.  
The treating physicians indicated that a prior EKG report had 
shown evidence of a previous myocardial infarction. 

In an April 2004 statement, Dr. R. Hill indicated that the 
veteran presented in early 2004 with a myocardial infarction, 
and now had residual long term left ventricular dysfunction.  
He stated that the dysfunction would be superimposed on the 
historically related myocardial infarctions that the veteran 
had in the 1970s and 1980s, the records for which he had not 
seen.

The May 2004 report of a decision review officer conference 
notes that the veteran desired to file a claim for service 
connection for heart disease.  The veteran explained that he 
experienced two heart attacks in service, the first in 
Germany in 1973 (for which he was hospitalized), and the 
second in Germany in 1980 or 1981, for which he was not 
hospitalized.  In later statements, the veteran contends that 
he was given nitroglycerin for the second incident and 
returned to duty without hospitalization.

In a December 2004 statement, Dr. D. O'Connor notes that the 
veteran had experienced at least two myocardial infarctions, 
the most recent in January 2004.

At his June 2005 hearing before the undersigned, the veteran 
testified that while at his final discharge examination he 
remembered experiencing a myocardial infarction, he decided 
not to report the incident at the time.  

Analysis

Although the veteran contends that he suffered two myocardial 
infarctions in service, the service medical records are 
silent for any reference to a history of heart attacks, or to 
heart disease.  The veteran contends that the missing service 
medical records would show the myocardial infarctions.  
Notably, however, the service records do show that he was 
hospitalized in October 1973, but not for a heart attack.  He 
was hospitalized for trauma to his head, and the records do 
not suggest there were two hospitalizations in October 1973.  
Notably, the veteran did not report a history of a myocardial 
infarction at his discharge examination, although he 
testified that he did remember the incidents while he was 
being examined.  

There is no postservice evidence of a myocardial infarction 
or heart disease until 1994, when an EKG showed evidence of 
an old myocardial infarction without any suggestion as to the 
date of occurrence.  The Board finds particularly probative, 
in this case, the veteran's consistent denial of any past 
history of myocardial infarction, even when faced with major 
surgeries, until 2003.  If the veteran did suffer myocardial 
infarctions in service then it is logical to conclude that he 
would not have consistently denied a history of having a 
heart attack for more than 15 years after service.

In light of the above, the Board finds that the veteran's 
statements and testimony to the effect that he was treated 
for myocardial infarctions in service to lack credibility.  
The Board again points out that, as a layperson, he is not 
competent to provide an opinion as to medical diagnosis.  
Espiritu.

As noted above, there is no postservice medical evidence of 
heart disease until 1994, and no medical opinion linking his 
myocardial infarctions to service except for that of Dr. 
Hill.  Dr. Hill, however, indicated that he based his 
reference to myocardial infarctions in service on the history 
provided by the veteran; Dr. Hill specifically stated that he 
had not reviewed any records showing myocardial infarctions 
in service.  As his opinion is therefore based on an 
inaccurate factual premise, it lacks probative value.  
Reonal.

In essence, the only evidence supportive of the claim 
consists of the statements and testimony of the veteran 
himself.  He is not competent, however, to provide an opinion 
linking his current heart disease to service.
 
In sum, there is no competent evidence of heart disease in 
service or until several years after service, and no 
competent evidence linking the current heart disease to 
service.  As the preponderance of the evidence is against the 
claim, the claim of entitlement to service connection for 
heart disease is denied.  38 U.S.C.A. § 5107; Gilbert. 

IV.  Residuals of a CVA

Factual background

Service medical records are silent for any reference to a 
cerebrovascular event or transient ischemic attacks (TIAs).

VA treatment records for January 1970 to April 2005 show that 
in February 1999 he denied any history of high blood 
pressure.  In March 1999 his blood pressure was considered 
increased, prompting the clinician to remark that it would be 
observed over time.  

When hospitalized in September 2000, he denied any history of 
CVA.  March 2001 entries note several recent episodes of 
numbness in the right hand, face and leg; he was diagnosed 
with probable TIA.  Computed tomography studies of his head 
were normal.  He exhibited similar symptoms in July 2003 and 
was diagnosed with possible TIAs.  

When the veteran was examined by VA in January 2001, physical 
examination of the vascular system was negative for any 
identified abnormalities.  The examiner diagnosed 
atherosclerotic PVD.

Private medical records for January 2004 to January 2005 
document a history of a cerebral aneurysm reportedly 
occurring in July 2003, as well as a history of TIAs.

On file is a May 2004 report of a decision review officer 
conference, which indicates that the veteran reported 
experiencing a CVA in July 2003.



Analysis

Service medical records are silent for any reference to a CVA 
or TIA, and there is no postservice evidence of a CVA or TIA 
until more than 15 years after service, and no medical 
evidence linking any CVA or TIA to service.  

The veteran does not actually contend that any CVA or TIA 
experienced is directly related to service.  Rather, he 
asserts that his CVA and TIAs were caused or chronically 
worsened by his heart disease.  As held above, service 
connection is not warranted for heart disease.  He does not 
contend that his CVA or TIAs are related to any currently 
service-connected disorder.  There consequently is no basis 
for his claim of entitlement to service connection for 
residuals of a CVA as secondary to heart disease.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In short, there is no competent evidence of a CVA or TIA (or 
any residuals thereof) in service or until many years after 
service, no evidence linking any CVA or TIA to service, and 
no evidence showing that any CVA or TIA was caused or 
chronically worsened by a service-connected disorder.  The 
preponderance of the evidence is therefore against the claim, 
and the claim of entitlement to service connection for 
residuals of a CVA is denied.  38 U.S.C.A. § 5107; Gilbert.
 

ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for arthritis 
of multiple joints, the benefit sought on appeal is denied. 

Entitlement to service connection for peripheral vascular 
disease is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for residuals of a 
cerebrovascular accident is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


